Citation Nr: 0708339	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  98-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active service from August 20, 1980, to 
October 22, 1980.

This case comes before the Board on an Order of the Unites 
States court of Appeals for Veterans Claims (Court) dated in 
December 2002 that vacated a May 2002 decision of the Board 
of Veterans' Appeals (Board).  

The matter arose from appellant's January 1998 application to 
reopen the claim for service connection for a psychiatric 
disability previously denied in May 1982.  In a May 1998 
decision by the Department of Veterans Affairs Regional 
Office (RO) in Indianapolis, Indiana, the RO determined there 
was no new and material evidence to reopen the claim for 
service connection for a psychiatric disorder.  In an August 
1999 decision, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disorder.  

The Board remanded the matter in June and October 2003 for 
compliance with controlling law, regulation and directives in 
the Joint Motion upon which the Order was based.  The case 
has been returned to the Board for a decision.


FINDING OF FACT

An acquired psychiatric disorder was incurred in military 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Because of the 
favorable decision in this case, any failure on the part of 
VA to fulfill the requirements of VCAA is harmless error.

Factual Background

The appellant contends that his current and long-standing 
psychiatric disorder, variously characterized as 
schizophrenia, major affective disorder and bipolar disorder, 
is related to service.  He maintains that he was very nervous 
in the days immediately prior to entering service, and that 
he had a nervous breakdown on his first day due to pressures 
associated with joining the Navy.  He asserts that he had no 
psychiatric problems prior to service, but that he has been 
plagued with psychiatric problems since service.  

Service medical records include the appellant's August 20, 
1980, enlistment examination report showing no psychiatric 
problems.  A detailed record of Naval Medical Board 
proceedings dated in September 1980 reflects that appellant 
was admitted to the Naval Medical Center in San Diego, 
California, August 21, 1980, with a diagnosis of Acute 
Psychotic Episode.  He reportedly had heard voices throughout 
the night.  He had been observed sitting on a bench crying 
and stated that "God does not like me for the things I have 
done."  He was taken to the Mental Health Unit as he became 
violent.  The report noted that his time in military service 
prior to admission was characterized by total inability to 
perform.  On admission, his thought processes were blocked 
and he admitted to difficulty in concentration.  He expressed 
concern about his sexual identity.  He was disoriented to 
time and place.  Calculations, insight, and judgment were 
impaired.  He gave a history of starting to drink at the age 
of 16 years, experimenting with acid (Quaalude and PCP 
(phencyclidine)), and using marijuana excessively.  It was 
noted that he was fired from several jobs for a bad attitude.  
During the course of treatment for the first few days he 
remained acutely delusional, withdrawn, and suspicious.  He 
was medicated.  He became agitated on a few occasions and 
related hearing voices, and he felt what he saw on television 
was related to him.  He showed some improvement in control of 
his aggressive impulses.  Extensive records document the 
hospitalization.  After an adequate period of observation, 
evaluation, and treatment, a conference of staff 
psychiatrists reviewed the available records and findings and 
agreed that the appellant suffered from a mental illness of 
psychotic proportion that precluded his rendering any further 
useful military service.  The primary diagnosis was 
schizophreniform psychosis, that was severe and existed prior 
to entry into service.  Other diagnoses were alcohol abuse 
and combined drug dependence, and avoidant personality 
disorder.  The medical board concluded that the appellant's 
conditions existed prior to entry into service and were not 
aggravated by service.  The medical board also opined that 
the appellant had received maximum benefits of military 
hospitalization and treatment, and that further prolonged 
hospitalization was required.  He was transferred to VA care 
at Balboa VA Medical center on the Naval Base.

Private medical reports from the Southlake Center for Mental 
Health show that the appellant received psychiatric treatment 
from November 1980 to July 1981, and in the early 1980's.  A 
report of evaluation in the early 1980's notes that he 
demonstrated inappropriate affect, illogical thought 
intrusions, looseness of mental associations, and paranoid 
ideation. 

A VA summary shows that the appellant was hospitalized at the 
Hines VA Medical Center (VAMC) in Chicago, Illinois, from May 
to July 1981 for psychiatric problems.  The diagnosis was 
major affective disorder of bipolar type.

A VA summary reveals that the appellant was hospitalized from 
August to November 1981.  The diagnosis was schizo-affective 
disorder.

VA medical reports of the appellant's treatment in the 1990's 
show that he continued to receive treatment for psychiatric 
problems.  A report of treatment in October 1998 notes a long 
history of paranoid schizophrenia.

The appellant and his father testified at a hearing in 
October 1998.  The testimony was to the effect that the 
appellant did not see a psychiatrist or nor had he used 
medication to treat his psychiatric condition prior to entry 
into service.  The testimony was to the effect that the 
appellant used some drugs prior to entry into service.  The 
appellant testified to the effect that he was hospitalized at 
the Hines VAMC in Chicago, Illinois, following separation 
from service.

Records from Southlake show treatment in 1997 and 1998, and 
those from St Margaret's Hospital show treatment from 2001 
through 2005.  In short, no records have been found that 
substantially alter the history of events in service or after 
service as previously set forth in this decision.  

The appellant submitted a lay statement from T.L.P., who 
stated, in 2004, that the appellant had no problems prior to 
going in to service.  He reported that he has known the 
appellant for 25 years.  

In May 2004, the appellant was afforded a VA psychiatric 
examination in order to determine the likelihood of whether 
any current psychiatric disorder was related to service.  The 
psychiatrist noted that she reviewed the claims folder.  The 
appellant reported that he had a hospitalization in service 
for a nervous breakdown.  He described being terrified and 
scared to death, and stated that he started to hallucinate.  
He thought his situation was precipitated by the 
"unexpected," and he noted that he had read about how bad 
military life was.  He was hospitalized at the naval 
facility, at Balboa and then Hines VAMC.  He reported many 
hospitalizations for mental health problems since service, 
with a suicide attempt two or three years prior for which he 
was treated at Saint Margaret's Hospital.  He decompensated 
when he stopped taking his medications after being told by 
his pastor that God could cure his schizophrenia.  The 
appellant reported that he worked in chemical operations 
prior to service and had a breakdown shortly after he got to 
basic training.  His last full time job was in 1993 or 1994, 
from which he was fired for damaging a wheel.  He was 
currently working two one day a week jobs.  He reported a 
terrible social life and current problems with family.  He 
reported auditory hallucinations and visual hallucinations in 
his peripheral vision.  Following mental status examination, 
the Axis I multi-axial diagnosis was schizoaffective disorder 
and the Axis II Current Global Assessment of Functioning was 
61-65.  

The examiner then opined that, from her review of the records 
and the information given by the appellant, it is doubtful 
that schizophrenia existed prior to military service as 
neither the medical history nor the medical records indicate 
any psychiatric difficulties and the record indicates that 
there was a history of difficulties, it is assumed that 
substance abuse was the reference.  She also opined that the 
current psychiatric condition is likely to be related to the 
condition for which the appellant was treated in service.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In determining whether service connection is warranted for a 
disability, VA is generally responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); VCAA.

Under 38 U.S.C.A. § 1132, a veteran who served during 
peacetime for six months or more is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can only be rebutted by clear and 
unmistakable evidence that such disability existed prior to 
service and, if that presumption is rebutted, a presumption 
arises of aggravation in service (which likewise can be 
rebutted only by clear and unmistakable evidence of 
nonaggravation).  See 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

The appellant's service entrance examination showed he did 
not have any psychiatric problems.  However, appellant served 
on active duty from August 20, 1980, to October 22, 1980, a 
period of less than six months.  Therefore, under the 
provisions of 38 U.S.C.A. § 1132, the presumption of 
soundness cannot be applied in this case.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The appellant contends that he acquired a psychiatric 
disorder as a result of pressures of service.  The Board 
notes that the September 1980 Navy Medical Board findings 
were based on the detailed history of hospitalization.  It is 
undisputed that appellant's service enlistment physical 
examination was negative for a psychiatric disorder.  The 
Naval Medical Board concluded that the veteran was 
predisposed to psychiatric problems prior to entering 
service, thus the psychiatric problems that the veteran 
experienced in the first day of military service were of a 
pre-existing nature.  The appellant reported at that time 
that he was nervous in the days prior to enlistment, but also 
reported that he had a history of drug use and was plagued by 
guilt related to incidents in his past.  

In contrast, the VA examiner in 2004 opined that it was 
doubtful that schizophrenia existed prior to military service 
as neither the medical history nor the medical records 
indicate any preservice psychiatric difficulties and while 
the record indicates that there was a history of 
difficulties, it is assumed that substance abuse was the 
reference.  She also opined that the current psychiatric 
condition was likely to be related to the condition for which 
the appellant was treated in service.

In this case, after weighing the evidence, the Board must 
agree with the VA psychiatrist.  We can find no clear and 
unmistakable evidence that the schizophreniform psychosis 
diagnosed in service preexisted military service.  The Naval 
Medical Board report did not identify even a single episode 
prior to service that could be identified as indicative of a 
schizophreniform psychosis.  Clearly, the psychotic break 
occurred in service.  

Thus, as to the critical questions of whether the psychiatric 
disorder pre-existed service, the Board adopts the opinion of 
the VA psychiatrist, and answers the question in the 
negative.  The Board finds the psychiatrist's opinion to be 
consistent with the records of hospitalization and accepts 
the opinion.  Thus, after reviewing the evidence, and 
weighing the various opinions of the medical experts, the 
Board finds compelling evidence to conclude that an acquired 
psychiatric disorder began in service.


ORDER

Service connection for a psychiatric disability is allowed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


